

115 HR 5001 IH: To award a Congressional Gold Medal to Billie Jean King, in recognition of her contribution to the Nation and her courageous and groundbreaking leadership advancing equal rights for women and the LGBT community in athletics, education, and our society.
U.S. House of Representatives
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5001IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2018Mr. Crowley (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award a Congressional Gold Medal to Billie Jean King, in recognition of her contribution to the
			 Nation and her courageous and groundbreaking leadership advancing equal
			 rights for women and the LGBT community in athletics, education, and our
			 society.
	
 1.FindingsCongress finds the following: (1)Billie Jean King, born Billie Jean Moffit, on November 22, 1943, in Long Beach, California, was the first child of Betty (née Jerman) and Bill Moffitt.
 (2)Billie Jean demonstrated athletic prowess from a young age. She was introduced to tennis at the age of 11, and soon after, Billie Jean purchased her first tennis racket using money she earned working various jobs in her neighborhood.
 (3)After becoming involved with tennis, Billie Jean observed inequities within the sport and realized she could use tennis as a platform—if she became number one. From then on, Billie Jean was determined to become a top athlete in her sport.
 (4)Billie Jean broke numerous barriers to become a number one professional tennis player. She dominated women’s tennis with 39 Grand Slam singles, doubles, and mixed doubles titles, including a record 20 championships at Wimbledon. She also was a member of three World TeamTennis championship teams.
 (5)After growing in prominence, Billie Jean used her platform as a celebrity to fight for equal rights and opportunities for equality for all genders in sports—and society—in the United States.
 (6)Billie Jean played an instrumental role in the passage of Title IX, a law that mandates equal funding for women’s and men’s sports programs in schools and colleges. This legislation has unlocked a world of opportunities for girls and women in education and sports.
 (7)During Billie Jean’s career, the pay difference between prize money for men and women in tennis continued to expand. By the early 1970s, the pay gap in prize money reached ratios of as much as 12 to one. Fewer and fewer tournaments were hosting women’s events. Realizing that she would not have support from mainstream tennis organizations, Billie Jean harnessed the energy of the women’s rights movement to create a women’s tennis tour that would elevate women’s tennis and establish pay equity within the sport. Along with eight other women tennis players, Billie Jean risked it all and formed an independent women's professional tennis circuit, the Virginia Slims Tournament, and a player’s union that would help achieve greater equality in prize money and recognition for women in sports.
 (8)In 1971, Billie Jean became the first woman in sports history to make $100,000 in earnings in a single year.
 (9)In 1972, Billie Jean was also the first tennis player to be named Sports Illustrated’s Sportsperson of the Year and the first woman to receive the honor.
 (10)Billie Jean founded the Women’s Tennis Association, a successor to the Virginia Slims Series, and today’s principal governing body for women's professional tennis.
 (11)Billie Jean helped found womenSports magazine and founded the Women’s Sports Foundation. Both have been at the forefront of advancing women’s voice in sports.
 (12)In 1973, Billie Jean played a tennis match against Bobby Riggs, a top-ranked player through the 1940s who sought to undermine the credibility and prominence of women in sports. Billie Jean defeated Riggs in what became a firm declaration of women’s role in sports and society.
 (13)Billie Jean was one of the first women athletes to identify as lesbian, and has courageously challenged negative stereotypes and championed the visibility and inclusion of the LGBT community.
 (14)Billie Jean King was named one of the 100 Most Important Americans of the 20th Century by LIFE magazine. (15)Billie Jean King is the recipient of the 1999 Arthur Ashe Award for Courage.
 (16)Billie Jean’s excellence has earned her place in the International Women’s Sports Hall of Fame, the International Tennis Hall of Fame, and the National Women’s Hall of Fame.
 (17)In 2006, the United States Tennis Association recognized Billie Jean’s immeasurable impact on the sport of tennis by renaming the site of the US Open in her honor as the USTA Billie Jean King National Tennis Center, which is located in Flushing Meadows Corona Park in Queens, New York. This was the first time a major sporting complex was named after a woman.
 (18)Billie Jean King has received honorary degrees from colleges and universities across the Nation, including the University of Pennsylvania, Dartmouth College, the University of Massachusetts Amherst, and Northwestern University, amongst others.
 (19)Billie Jean’s commitment and tireless advocacy to expand women’s tennis, created ground­break­ing opportunities, financial and otherwise, for women not only in tennis but across women's sports. She has paved the way for others, including today’s famed tennis champion duo, sisters Venus and Serena Williams.
 (20)Billie Jean believes in changing hearts and minds, and through her talent, tenacity, and advocacy she changed how women are perceived worldwide.
 (21)In 2009, Billie Jean was awarded the Presidential Medal of Freedom, the Nation’s highest civilian honor, by President Barack Obama for her impactful work advocating for the rights of women and the LGBT community. She was the first female athlete to receive this honor.
 (22)In 2014, Billie Jean King founded an inclusive leadership non-profit organization to promote and transform equality in the workplace worldwide. The Billie Jean King Leadership Initiative aims to empower companies and individuals to create inclusive work environments that celebrate and promote diversity to increase representation, maximize our efficiency, and tap into the unlimited potential of talent in our world.
 (23)Billie Jean King’s extraordinary courage, leadership, and activism helped propel the women’s movement forward, and open doors for countless Americans regardless of gender, race, class or sexual orientation. On and off the court, Billie Jean has served as an inspiration to millions of people the world over. Few women and men have had a greater impact on their sport and on our society than Billie Jean King.
			2.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, to Billie Jean King, in recognition of her contribution to the Nation and her courageous and groundbreaking leadership advancing equal rights for women and the LGBT community in athletics, education, and our society.
 (b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 3.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 at a price sufficient to cover the cost of the bronze medals (including labor, materials, dies, use of machinery, and overhead expenses) and the cost of the gold medal.
 4.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		